Gill, C. J.
(after stating the facts). Inasmuch as the bill of exceptions does not contain the evidence or the charge of the court to the jury, the second, third, fourth, fifth, sixth, and seventh specifications of error cannot be considered in this court, and the argument of counsel for appellant particularizes only the first specification of error, which is as follows: “The court erred, first, because it did not sustain the demurrer or plea to the jurisdiction, filed by the defendant.” Counsel for appellant directs the attention of the courts to *435section 4 of Act March 1, 1895, c. 145, 28 Stat. 696, to sustain his contention that the United States commissioners did not have jurisdiction in this ease, because damages were claimed for trespass on real estate. Said section provides: “The original jurisdiction of such commissioners as justices of the peace in civil cases- shall, in all those classes of cases where jurisdiction is by this act conferred upon the United States Court in the Indian Territory be exclusive where the amount or value of the demand or of the property or thing in controversy does not exceed one hundred dollars” — and urges .that this is defined and determined by chapter 91 of Mansfield's Digest of the General Laws of Arkansas, as follows:
“Sec. 4026. Justices of the peace shall severally have original jurisdiction in the following matters: First. Exclusive of the Circuit Court in all matters of contract where the amount in controversy does not exceed the sum of one hundred dollars, excluding interest; and concurrent jurisdiction in matters of contract where the amount in controversy does not exceed the sum of three hundred dollars, exclusive of interest. Second. Concurrent jurisdiction in suits for the recovery of personal property where the value of the property does not exceed the sum of three hundred dollars; and in all matters of damage to personal property where the amount in controversy does not exceed the sum of one hundred dollars.” Ind. Ter; Ann. St. 1899, § 2706.
“Sec. 4028. A justice of the peace shall not have juris-' diction where a lien on land, or title or possession thereto is involved.” Ind. Ter. Ann. St. 1899, § 2708.
And cites numerous cases from Arkansas in support of this proposition. In the act of May 2, 1890, 26 Stat. 98, c. 182, § 39, Congress provided for the appointment of|United *436States commissioners, and, among other things', provided for the adoption of chapter 91 of Mansfield’s Digest of the Laws of Arkansas, as follows: “The provisions of chapter 91 of the’ said Laws of Arkansas, regulating the jurisdiction and procedure before justices of the peace are hereby extended over the Indian Territory, and said commissioners shall exercise all the powers conferred by the laws of Arkansas upon justices of the peace within their districts, but they shall have no jurisdiction to try any cause where the value of the thing or the amount in controversy exceeds one hundred dollars."
Section 4 of the act of 1895 does not refer at all in any way to chapter 91 of Mansfield’s Digest, except that in its last clause said section provides for an appeal from the final judgments of commissioners in accordance with the provisions of said chapter 91 from justices of the peace in Arkansas. We are thus referred to the act of May 2, 1890, to hold that United States commissioners have jurisdiction, and must proceed in accordance with chapter 91 of Mansfield’s Digest, except in reference to appeals. In the act of March 1, 1895, the .jurisdiction of United States commissioners is changed, and Congress adopts an entirely different law with reference to such jurisdiction, as follows: “The original jurisdiction of such commissioners as justices of the peace in civil cases shall, in all those classes of cases where jurisdiction is by this act conferred upon the United States Court -in the Indian Territory be exclusive where-the amount or value of the demand, or of the property or thing in controversy does not exceed one hundred dollars.” Comparison of this clause with section 4026, which was adopted in’ the act of 1890, shows that the exclusive jurisdiction of the commissioners is intended to be altogether different from the exclusive original jurisdiction of the justices of the peace under Mansfield’s Digest, and-that the United States commissioners were given exclusive jurisdic*437tion to try all cases of whatsoever nature in civil cases, whether on contract or tort, where the “amount or value of the demand" “or of the propertj or thing in controversy does not exceed $100." We do not see how Congress could have used language broader or plainer to show that it was intended by the law to confer upon United States commissioners full and ample jurisdiction to try all matters exclusive of the District Court,where the demand of the plaintiff did not exceed $100, whether the same originated in contract, grew out of personal injury, or arose from damage to real estate. The statute divides this exclusive jurisdiction into three parts: First, where the amount or value of the demand does not exceed $100; or, second, where the amount or value of the property does not exceed $100; or, third, where the amount or value of the thing in controversy does not exceed $100.
The question of whether damage to real estate is a thing in controversy can hardly be disputed. This term “thing in controversy” certainly is broad language, and used by Congress to designate any and everything which may arise in dispute between two or more parties, and the decisions cited by counsel for appellant cannot be upheld to apply to this case, for the reason that they relate wholly to section 4026 of Mansfield's Digest (Ind. Ter. Ann. St. 1899, § 2706), which is amended, so far as United States commissioners are concerned, by Congress in the act- of March 1, .1895.
In our view of the law, we must hold that there was-no error on the part of the court below in overruling the defendant’s demurrer to the complaint in this action; and, finding no error in the record, the judgment of the court below is hereby affirmed.
Clayton and Lawrence, JJ., concur.